[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                FEBRUARY 22, 2008
                               No. 07-12547                     THOMAS K. KAHN
                           Non-Argument Calendar                     CLERK
                         ________________________

                           Agency No. A96-271-060

FERDINANT SHAMO,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                         ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                              (February 22, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Ferdinant Shamo, proceeding pro se, seeks review of the Board of

Immigration Appeals’ (“BIA”) decision affirming and adopting the Immigration
Judge’s (“IJ”) removal order and denial of his applications for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention on Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231, 8 C.F.R.

§ 208.16(c). Shamo argues that the BIA and IJ erred in finding his testimony not

to be credible and denying his applications for asylum, withholding of removal,

and CAT relief. Shamo also claims that the BIA erred by failing to review the

record thoroughly.

      We “review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Because the BIA expressly adopted the IJ’s decision and also wrote a decision

itself, we review both the BIA’s decision and the IJ’s decision. See Najjar, 257
F.3d at 1284.

      We review credibility determinations under the substantial evidence test, and

“may not substitute [our] judgment for that of the BIA with respect to credibility

findings.” D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004).

Likewise, we also review the IJ’s findings of fact under the substantial evidence

test, and must affirm the IJ’s decision “if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Antipova v. U.S.

Attorney Gen., 392 F.3d 1259, 1261 (11th Cir. 2004) (quotation omitted).
                                           2
I.    Adverse Credibilty And Asylum

      The IJ’s credibility determination must be “clean,” which means that the IJ

must state clearly whether he believed the petitioner. Yang v. U.S. Attorney Gen.,

418 F.3d 1198, 1201 (11th Cir. 2005). Furthermore,

      the IJ must offer specific, cogent reasons for an adverse credibility
      finding. Once an adverse credibility finding is made, the burden is on
      the applicant alien to show that the IJ’s credibility decision was not
      supported by specific, cogent reasons or was not based on substantial
      evidence. A credibility determination, like any fact finding, may not
      be overturned unless the record compels it.

Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1287 (11th Cir. 2005) (citations and

quotations omitted). In this case, Shamo has failed to demonstrate that the IJ’s

credibility decision was not supported by substantial evidence and, therefore, we

will not overturn it. See Forgue, 401 F.3d at 1287. Accordingly, because the IJ

found that Shamo was not credible in his testimony to support his eligibility for

asylum and the documents he presented likewise do not compel a finding of

eligibility, the petition for asylum must be denied.

II.   Withholding of Removal and CAT Relief

      To qualify for withholding of removal under the INA, an alien must show

that if returned to his country, the alien’s life or freedom would be threatened on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). “An alien bears the

                                           3
burden of demonstrating that he more-likely-than-not would be persecuted or

tortured upon his return to the country in question.” Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). However, as in asylum cases, the

alien does not need to prove that he or she would be “singled out” for persecution

if (1) there is a “pattern or practice of persecution” against similarly situated

individuals and (2) his or her inclusion within that group of individuals makes it is

more likely than not that his or her life or freedom would be threatened if returned

to that country. See 8 C.F.R. § 208.13(b)(2)(iii). Generally, when an alien fails to

meet the “well-founded fear” standard for establishing asylum eligibility, the alien

cannot establish the higher burden for withholding of removal. Najjar, 257 F.3d at

1292-93.

      To be entitled to relief under CAT, an applicant must establish that it is

“more likely than not that he or she would be tortured if removed to the proposed

country of removal.” 8 C.F.R. § 208.16(c)(2). “Torture” is defined as

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). The burden of proof for an applicant seeking relief under
                                            4
CAT, like that for an applicant seeking withholding of removal under the INA, is

higher than the burden imposed on an asylum applicant. Najjar, 257 F.3d at 1303.

An individual who fails to establish a claim of asylum on the merits necessarily

fails to establish eligibility for CAT relief. Forgue, 401 F.3d at 1288 n.4.

       Because Shamo failed to satisfy his burden of showing either past

persecution or a well-founded fear of future persecution in order to establish his

eligibility for asylum, he also has failed to satisfy the higher burden required for

withholding of removal. See Najjar, 257 F.3d at 1292-93. Likewise, Shamo’s

failure to carry his asylum and withholding of removal burdens shows that he also

has not met the burden for CAT relief. See Forgue, 401 F.3d at 1288 n.4.

Therefore, we deny the petition as to Shamo’s applications for withholding of

removal and CAT relief.

III.   BIA’s Consideration of the Record

       We have indicated that the BIA’s failure to review the facts of the case

before it may violate a petitioner’s due process rights. See Mendoza, 327 F.3d at

1289 (holding that the BIA’s summary affirmance procedure does not violate an

alien’s due process rights because the fact “[t]hat a one-sentence order was entered

is no evidence that the BIA member did not review the facts of [the alien’s] case”).

In this case, however, there is no evidence indicating that the BIA did not review

the record. In fact, the BIA’s written opinion discussing the facts of Shamo’s case
                                           5
indicates that the BIA did review the record. Therefore, we find this claim

meritless.

      PETITION DENIED.




                                         6